Opinion

per curiam.

The defendant in error brought this action to recover judgment for the amount of a promissory note, given by the plaintiffs in error in part payment for the material in certain buildings, which were to be wrecked and removed from what is now known as the Civic Center in the City of Denver. The answer admits the execution and delivery of the note, and alleges certain other facts as a defense to its payment. These were put in issue and upon trial to the court, on conflicting testimony, they were decided in favor of the city. In such circumstances, it is not the province of this court to disturb the finding.
Sponsel v. Schaeffer, 61 Colo. 576, 158 Pac. 617; Colorado Postal Tel. Co. v. Colorado Springs, 61 Colo. 560, 158 Pac. 816; Slack v. Anderson, 60 Colo. 466, 154 Pac. 89; Rogers v. Nevada Canal Co., 60 Colo. 59, 151 Pac. 923, Ann. Cas. 1917C 669; Central Trust Co. v. Culver, 58 Colo. 334, 145 Pac. 684.
The application for supersedeas will be denied and the judgment affirmed.
Supersedeas denied: Judgment affirmed.
Department three.